[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON DEFENDANTS' MOTION TO IMPLEAD THIRD PARTY DEFENDANT
The court, having heard argument on the motion, and giving consideration to the Connecticut Practice Book 117 finds that nothing in the counter-claim, or amended counter-claim (not yet receiving permission to be filed) suggests the liability of the proposed third party defendant. Moreover, the addition of a third party defendant in this CT Page 8646 case which was originally filed on December 26, 1991 would unduly delay the trial of the action in the opinion of the court.
Moreover, the defendant has not shown any prejudice in being required to pursue any individual claim against the proposed defendant separately.
The motion is denied.
Leuba, J.